Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 16 March 2022 wherein: claims 1 and 15 are amended; claims 11-14 are canceled; claims 16-17 are newly added; claims 1-10 and 15-17 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant’s arguments with respect to the rejections of claim(s) 1-10 and 15-17 under 35 USC 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a second scintillator layer in claims 1 and 15. A second scintillator layer is essential for operation of the detector since each light sensitive surface needs a corresponding scintillator layer, and at least two light sensitive surfaces are recited (see claims 1 and 15 as originally filed, fig. 6B and corresponding description in the specification, page 7, lines 25-33, page 14 lines 11-29). Claims 2-9 and 16-17 are rejected due to their dependence.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the claim recites the limitation “the two scintillator layers” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sones (US 4,709,382; cited on the PTO-892 issued 16 December 2021) in view of Fiedler (US 2007/0194242 A1).

Regarding claim 1, as best understood, Examiner refers to fig. 3 of Sones and notes the similarity in detector structure to that shown in Applicant’s fig. 6B. The figures are reproduced below:

    PNG
    media_image1.png
    458
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    762
    media_image2.png
    Greyscale

Fig. 3 of Sones, top, and Applicant’s Fig. 6B, bottom

Sones discloses a dual layer detector for X-ray imaging, comprising: at least two light sensitive surfaces (photodiode arrays 70, 72); a first scintillator layer (over 70) including a first scintillator element and a second scintillator element (photodiodes of 70) configured to convert X-radiation into light (col. 9 ln. 15-17: “Each detector element comprises a photodiode. Overlying each photodiode is a scintillation material responsive to x-rays to produce visible light energy”), the first scintillator element neighboring the second scintillator element; wherein the first scintillator element has two faces, an ingress face for admitting the X-radiation into the first scintillator element and an egress face distal from the ingress face, wherein the two faces are arranged shifted relative to each other, so that a longitudinal axis of the first scintillator element is inclined relative to a normal of the first scintillator layer, wherein the first scintillator element has a sidewall extending between the two faces, the second scintillator element having a sidewall (col. 9 ln. 50-54: “each detector element photodiode can be provided with its own individual portion of scintillation phosphor material”; such portions inherently have sidewalls), wherein the sidewall of the first scintillator element and the sidewall of the second scintillator element are neighbored and inclined relative to each other, and wherein the first scintillator element and a second scintillator element form a uniform surface (col. 8 ln. 56-58: “Each of the arrays includes a single line of detector elements arranged along an arcuate path defined by a portion of a circle having its center located at a focal spot 74 of the x-ray tube”; col. 9 ln. 54-56: “The scintillation or phosphor material used in conjunction with the individual photodiode arrays discussed herein can suitably comprise a uniform single portion or layer of phosphor material overlying the entirety of the photodiode array without breaks or interruptions in its surface. Thus, the configuration of this embodiment forms a uniform smooth curved surface which comprises the energy receiving face of the detector array. In another embodiment, each detector element photodiode can be provided with its own individual portion of scintillation phosphor material, rather than the entire array being covered with a single piece of such material. In this latter embodiment, the individual receiving faces of each of the detector elements, with their scintillators, collectively form a curved surface which is approximately smooth”; the configuration of detector elements and scintillators require equal lengths through the ingress and egress faces); and a second scintillator layer (over 72; col. 8 ln. 38 - col. 9 ln. 56, fig. 3).
While Sones discloses the first and second scintillator elements form a uniform surface as described above, Sones does not expressly disclose a length of the first scintillator element and a length of the second scintillator element are equal. However, achieving the described uniformity by having equal lengths would have been obvious to one of ordinary skill in the art.
Further, Fiedler discloses a scintillator layer (10/20/30) comprising a first and second scintillator elements (11/21/31) wherein a length of the first scintillator element and a length of the second scintillator element are equal (with three different arrangements shown respectively in fig. 1-3; par. [0018]-[0023], fig. 1-3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Sones in view of the teachings of Fiedler so that a length of the first scintillator element and a length of the second scintillator element are equal.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 2, as best understood, Sones discloses the dual layer detector of claim 1, wherein the at least one respective scintillator element has a pyramidal shape (Fiedler, par. [0021], fig. 2, 20/21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 3, as best understood, Sones modified teaches the dual layer detector of claim 1, wherein a cross-section of respective said at least one element is a polygon (in each of the embodiments in fig. 1-3; Fiedler, par. [0018]-[0023], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 4, as best understood, Sones modified teaches the dual layer detector of claim 1, wherein respective cross sections of the respective at least one scintillator element are constant along a longitudinal axis (in embodiments in fig. 3; Fiedler, par. [0022]-[0023], fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 5, as best understood, Sones modified teaches the dual layer detector of claim 1, wherein the two faces are arranged shifted along at least two different directions (Sones, col. 8 ln. 38 - col. 9 ln. 56, fig. 3).

Regarding claim 6, as best understood, Sones modified teaches the dual layer detector of claim 1, but does not expressly disclose the respective at least one element is formed by additive manufacturing.
However, the additional limitations of claim 6 amount to the process for forming the product of claim 1, but provide no further structural limitations of the product of claim 1.
Examiner notes "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Accordingly, claim 6 is obvious over Sones modified.

Regarding claim 7, as best understood, Sones modified teaches the dual layer detector as per claim 1, further comprising a light reflective substance (reflecting foil) at least partly surrounding the respective element (11, Fiedler, par. [0019], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain the well-known advantage recited in Fiedler of avoiding crosstalk (Fiedler, par. [0005]).

Regarding claim 8, as best understood, Sones modified teaches the dual layer detector as per claim 1, wherein respective longitudinal axes of the respective scintillator elements pass through their respective faces and aligned so as to focus on an imaginary spatial point (74) located outside the first scintillator layer (Sones, col. 8 ln. 38 - col. 9 ln. 56, fig. 3).

Regarding claim 9, as best understood, Sones discloses the dual layer detector as per claim 1, with at least one of the two light sensitive surfaces having a respective equidistant pixel layout (Sones, col. 8 ln. 38 - col. 9 ln. 56, fig. 3; Fiedler, par. [0018]-[0023], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 15, as best understood, Sones modified teaches an X-ray imaging apparatus, comprising: an X-ray source (60) comprising a focal spot (74; Sones, col. 8 ln. 38-44, 60-65, fig. 3); and the dual layer detector of claim 1 (see rejection of claim 1 above).

Regarding claim 16, as best understood, Sones modified teaches the dual layer detector of claim 1, wherein a same pixel pitch layout is used in each of the two light sensitive surfaces (Sones, col. 8 ln. 38 - col. 9 ln. 56, fig. 3; Fiedler, par. [0018]-[0023], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Regarding claim 17, as best understood, Sones modified teaches the dual layer detector of claim 1, wherein a connecting edge of the first scintillator element, which is arranged between the ingress face and the egress face, has a stepped profile (the scintillator element 15 is formed of the crystal cesium iodide; Sones, par. [0075]; for the embodiments of the scintillating crystals in Fiedler, fig. 1-2, the connecting edge tapers and thus inherently has a stepped profile at the atomic scale, with steps of one or more atoms occurring where the element narrows; Fiedler, [0018]-[0022], fig. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the further teachings of Fiedler.
One would have been motivated to do so to gain an advantage recited in Fiedler of avoiding artifacts that would arise if the arrangement were not rotationally symmetric (Fiedler, par. [0019]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sones in view of Fiedler as applied to claim 1 above, and further in view of Levene (US 2013/0292574 A1).

Regarding claim 10, as best understood, Sones modified teaches the dual layer detector of claim 1, but does not expressly disclose the two light sensitive surfaces are arranged in-between the two scintillator layers.
Levene discloses two light sensitive surfaces are arranged in-between two scintillator layers (abstract; figure 2-I; par. [0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Sones in view of the teachings of Levene so that the two light sensitive surfaces are arranged in-between the two scintillator layers.
One would have been motivated to do so to gain an advantage recited in Levene of providing photosensor array layers with a thickness of less than thirty microns (Levene, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884